The plaintiff in error, Glenn Finley, was convicted at the July, 1911, term of the county court of Greer county on a charge of direct contempt, and his punishment fixed at a fine of fifty dollars. Judgment was rendered on the first day of September, 1911. The appeal was filed in this court on December 30th, 1911. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not filed within the time provided by the statute and orders of the trial court. The motion is sustained and the appeal dismissed.